DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed under the Full First Action Interview Pilot Program.  Applicant requested the Office to enter the previously filed proposed amendment and/or arguments as a reply under 37 CFR 1.111 to address every rejection, objection and requirement set forth in the Pre-Interview Communication, waiving a First Action Interview Office Action, if the proposed amendment and/or arguments comply with the requirements of 37 CFR 1.121 and 37 CFR 1.111(b)-(c).   The amendment was filed on January 14, 2021.  The Interview summary filed Feb 24, 2021 request the entry of the proposed amendment.   The examiner agreed to enter the proposed amendment as the reply under 37 CFR 1.111 to the Pre-Interview Communication and the examiner annotated the proposed amendment (e.g., “OK to enter”) on the first page of the proposed amendment, and provided a statement in the Interview Summary (e.g., “Applicant requested to enter the proposed amendment as a reply under 37 CFR 1.111 to the Pre-Interview Communication, waiving the First Action Interview Office Action”). 

This action is in response to the papers filed January 14, 2021.  Currently, claims 1-19 are pending.   
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.


Priority
This application claims priority to two provisional applications.  However, the instant DRB1*10:01 allele does not appear to be supported by the provisional and '692 or ‘388 application. The claims are entitled to the benefit of the instant filing date of 9/25/20.

Drawings
The drawings are acceptable. 

Numbering of Claims 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 17-19 are not consecutively numbered. Misnumbered claims 17-19 been renumbered 13-15.  

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A)  Claim 4 is directed to detecting the presence or absence of the HLA allele HLA-DRB1*10:01 however Claim 1 from which Claim 4 depends appears to require the absence is detected.  It is unclear how Claim the claim may permit detecting the presence of the allele.  Claim 12 is similarly indefinite. Clarification and correction is requested. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 1-3, 5, 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viatte et al. (JAMA, Vol. 313, No. 16, pages 1645-1656, 2015).
Viatte teaches analysis of RA subjects having genetic variations in HLA-DRB1.  Viatte teaches analysis of TNF inhibitor treatment response.  Viatte teaches detecting a valine at position 11 is correlated with positive TNF inhibitor treatment response (abstract).  HLA genotyping was performed using a semiautomated reverse dot-blot method (page 1647, col. 1)(limitations of Claim 3).  Viatte teaches infliximab was a TNF inhibitor studied (Table 1).  Viatte teaches testing for an association between HLA-DRB1 amino acid positions 11, 71 and 74 and treatment response to TNF inhibitor drugs (page 1652, col. 2).  Viatte teaches valine at amino acid position 11 was significantly associated with a better EULAR response for homozygous carriers (page 1652, col. 1).   Viatte teaches the valane-containing VKA haplotype was associated with a better response to TNF inhibitor drugs (page 1654, col. 2).  The VKA haplotypes has a Val at position 11, Lys at position 71 and Ala at position 74 (see Table 4).  eTable 1 provides that HAL-typing *04 has the Val at position 11 in DRB1 in 161 alleles.  
Viatte does not specifically teach analyzing patient genotypes and then treating with a TNF inhibitor such as infliximab.  
.  
Response to Arguments
	The interview summary reviews the Viatte references and points out that the Supplemental online content of the Viatte references does not have an entry for HLA_DRB1*10.  The response asserts that the DRB1*10 was not analyzed at all and they could not have determined a presence or absence of DRB1*10:01 as part of the study.  This argument has been reviewed but is not persuasive.  The detection of a patient homozygous for HLA-DRB1*04 would mean the patient did not have DRB1*10:01.  Thus, whether Viatte acknowledges that the patient didn’t have DRB1*10:01 or not, the presence of two copies of *04 would preclude the subject from having *10:01.  Thus, the subject was identified as not having the HLA-DRB1*10:01 by the virtue of detecting homozygous DRB1*04, for example.  
The interview summary also argues that Viatte does not disclose genotyping then treating.  The examiner acknowledges the amendment authorized for entry overcomes the 102 rejection.  However, since Viatte identifies a significant association with response to treatment, it would have been obvious to administer infliximab, a TNF inhibitor for treatment since the response to treatment was significantly associated with the genotype.  


Claims 1-5, 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (PLOS ONE, April 3, 2018, pages 1-10, “Identification of HLA-DRB1 association to adalimumab immunogenicity). 
Liu teaches HLA typing focused on the Class I DRB1 alleles (see page 3).  Liu teaches DQB1 alleles was performed using next-generation Liu teaches in IBD patients treated with infliximab for at least 2 years, carriage of the HLA-DRB1*13 allele was less prevalent in patients who developed antibodies to infliximab than those who did not.  Thus Liu teaches patients having HLA-DRB1*13 would be less likely to develop antibodies to infliximab and thus respond to infliximab treatment (see page 7).   
Liu does not specifically teach analyzing patient genotypes and then treating with infliximab.  However, given the significant association found by Liu, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have genotyped the DRB1 loci and detected a DRB1*13 homozygous carrier and administered infliximab to the subjects because the HLA_DRB1*13 genotype was prevalent in patients who did not develop antibodies to infliximab and would be expected to have a positive treatment response.  Administering infliximab to subjects identified as having the DRB1*13 allele would have been obvious since Liu teaches these subjects are responders.  

Claims 1-3, 5, 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind et al. (Abstracts 236-P, S131).
Lind teaches the HLA-DRB13 residue is associated with development of human antichimeric antibody in some Crohn’s patients treated with infliximab.  The 
The art teaches residue 13 of HLA_DRB1*10:01 is a Phe (F).  
Lind does not specifically teach analyzing patient genotypes and then treating with infliximab.  However, given the significant association found by Lind that a R or H at residue 13 of HLA-DRB1 is associated with the absence of antibody production, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have genotyped the DRB1 loci and detected a R or H at DRB1 and administered infliximab to the subjects.   The art teaches HLA*DRB1*04:04 , *04:05 and *16:02 have a R or an H at residue 13.  Therefore, detecting patients with the R or H at residue 13, administering infliximab to subjects identified as having the R or H amino acids at residue 13 would have been obvious since Lind teaches these subjects do not lose responsiveness to infliximab.  


Claims 6-8, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viatte et al. (JAMA, Vol. 313, No. 16, pages 1645-1656, 2015) or Liu et al. (PLOS ONE, April 3, 2018, pages 1-10, “Identification of HLA-DRB1 association to adalimumab immunogenicity) or Lind et al. (Abstracts 236-P, S131) in view of Stern et al. (The J. of Rheumatology, Vol. 31, No. 8, 2004, pages 1538-1545).  

Stern teaches infliximab is an effective anti=tumor necrosis factor agent widely used in the treatment of RA.  Stern teaches the dose is recommended at 3mg/kg to up to 10mg/kg (abstract).  Stern teaches the average dose is 5mg/kg.  
	Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have administered infliximab at a dose of about 5mg/kg to patients who are identified as responsive.  Stern teaches that the average dose is 5/mg/kg but some patients were prescribed up to 10mg/kg.  Thus, it is possible to optimize the dose between 5-10mg/kg to obtain safe and good results.  

Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 4, 2021